Citation Nr: 1630582	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-18 317	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to secondary service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel
INTRODUCTION

The Veteran served in the United States Marine Corps on active duty from November 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the pendency of this claim, jurisdiction was changed from the RO in San Diego, California to the RO in Oakland, California.

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 

The issue of entitlement to secondary service connection for tinnitus, initially claimed in January 1970 as "wounded," was adequately clarified in an October 1970 VA examination but was never addressed by the RO at that time.  In the Veteran's claim of October 2008, he claimed hearing loss.  The Board finds that this claim, though vague, includes a claim for tinnitus as many veterans do not know the distinction.  Therefore, the Board will take jurisdiction based upon the theory similar to that used by the United States Court of Appeals for Veterans Claims (the Court) in the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although in that case the Court addressed claims for psychiatric disorders, stating that a claim for a posttraumatic stress disorder encompasses a claim for all psychiatric disabilities reflected in the record, the Board finds that the analogy is apt in this case.  In the Clemons case, the Court reasoned to the effect that when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2015).

The Board's decision regarding this claim is set forth below.  The issue of right ear hearing loss is addressed in the REMAND following the Order; this matter is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus is causally related to his service-connected left ear hearing loss.


CONCLUSION OF LAW

Secondary service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the favorable decision awarding secondary service connection for tinnitus, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to those issues.  Furthermore, the Board also notes that given this favorable decision, any procedural defect is harmless error. 

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; (2) an already service-connected disability; and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim.

The Veteran's initial service connection claim was filed in January 1970.  In October 1971, the Veteran was afforded a VA examination and the examiner diagnosed him with tinnitus.  See VA examination, 1 (Oct. 15, 1970) (VBMS).  In addition, the Veteran has reported experiencing "buzzing" in his ears during the pendency of his claim.  See Hearing Transcript, 7 (Jan. 28, 2016) (VBMS).  Tinnitus is a disability capable of lay observation and is generally incapable of objective confirmation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the Veteran satisfies the first element of secondary service connection, the existence of a current disability.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran has been awarded service connection for left ear hearing loss.  See Rating Decision, 2 (Jan. 15, 1971) (VBMS).  In an October 1971 VA examination, the examiner opined that the Veteran's tinnitus was secondary to his left ear hearing loss.  See VA examination, 1 (Oct. 15, 1970) (VBMS).  The Board finds no reason to question the expertise of the VA audiologist or the opinion offered; it was provided based on interview of the Veteran, physical examination, and review of the record.  The diagnosis was made again in private records dated in May 2001, and again in 

Accordingly, the Board concludes that the evidence reasonably supports a finding that the Veteran's tinnitus is etiologically related to his service-connected left ear hearing loss, and that secondary service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


ORDER

Secondary service connection for tinnitus is granted.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks entitlement to service connection for right ear hearing loss.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.385, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Veteran received an audiogram at enlistment indicating normal hearing for VA purposes.  See Service Treatment Records, 5 (Aug. 15, 2014) (VBMS); see also 38 C.F.R. § 3.385.  Near his discharge, the Veteran received an audiogram indicating some degree of hearing loss.  See id. at 23.  Since filing his initial claim, the Veteran received VA examinations in October 1970 and January 2009.  Although neither examination indicated a right ear hearing loss disability for VA purposes, both examinations indicated some degree of hearing loss since his initial enlistment audiogram.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

In his January 2016 hearing, the Veteran and his wife testified that they felt his hearing had gotten worse since his last VA examination.  See Hearing Transcript, 6-7, 9-10 (Jan. 28, 2016) (VBMS).  The Board finds that a new examination in this case is required as the Veteran is capable of reporting the symptoms of hearing loss in one ear in addition to the length of time this case has taken due to his wait for a hearing and other due process benefits.  .  

The Veteran should also be given an opportunity to identify any outstanding records, to include those from any VA or non-VA healthcare provider who has treated him for hearing loss and from any past employer(s) who performed audiograms on him.  Thereafter, any identified records that have not already been associated with the claims file should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any outstanding treatment and audiogram records associated with his right ear hearing loss and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.

2.  After any additional treatment records are associated with the claims file, arrange for a new VA audiology examination.  The examiner is to review the entire claims file, including a complete copy of this REMAND.

After conducting clinical audiology testing, the examiner is to indicate whether a right ear hearing loss disability is present. Then, with respect to any diagnosed hearing loss disability, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) the result of injury or disease incurred or aggravated in service.
 
In doing so, the examiner should discuss the following: (a) the Veteran's conceded exposure to acoustic trauma during active duty service, (b) service treatment records indicating normal hearing at enlistment, (c) post-service VA examinations indicating some degree of hearing loss, and (d) the Veteran's competent reports of continuity of symptomatology.

The examiner must set forth a complete rationale for the conclusions reached.  If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner should clearly so state and explain why this is so.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


